
	

113 HR 1601 IH: Supplemental Security Income Restoration Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1601
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Grijalva (for
			 himself, Ms. Chu,
			 Mr. Conyers,
			 Ms. Norton,
			 Ms. Lee of California,
			 Ms. Schakowsky, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVI of the Social Security Act to update
		  eligibility for the supplemental security income program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supplemental Security Income
			 Restoration Act of 2013.
		2.Update in
			 eligibility for the supplemental security income program
			(a)Update in
			 general income exclusionSection 1612(b)(2)(A) of the Social
			 Security Act (42 U.S.C. 1382a(b)(2)(A)) is amended by striking
			 $240 and inserting $1,320 (increased as described in
			 section 1617(d) for each calendar year after 2015).
			(b)Update in earned
			 income exclusionSection
			 1612(b)(4) of such Act (42 U.S.C. 1382a(b)(4)) is amended by striking
			 $780 each place it appears and inserting $4,284
			 (increased as described in section 1617(d) for each calendar year after
			 2015).
			(c)Update in
			 resource limit for individuals and couplesSection 1611(a)(3) of
			 such Act (42 U.S.C. 1382(a)(3)) is amended—
				(1)in subparagraph
			 (A), by striking $2,250 and all that follows through the end of
			 the subparagraph and inserting $15,000 in calendar year 2015, and shall
			 be increased as described in section 1617(d) for each subsequent calendar
			 year.; and
				(2)in subparagraph (B), by striking
			 $1,500 and all that follows through the end of the subparagraph
			 and inserting $10,000 in calendar year 2015, and shall be increased as
			 described in section 1617(d) for each subsequent calendar year..
				(d)Inflation
			 adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is
			 amended—
				(1)in the section
			 heading, by inserting ; inflation adjustment after
			 benefits; and
				(2)by adding at the
			 end the following:
					
						(d)In the case of any calendar year after
				2015, each of the amounts specified in sections 1611(a)(3), 1612(b)(2)(A), and
				1612(b)(4) shall be increased by multiplying each such amount by the quotient
				(not less than 1) obtained by dividing—
							(1)the average of the
				Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI–W, as
				published by the Bureau of Labor Statistics of the Department of Labor) for the
				12-month period ending with September of the preceding calendar year, by
							(2)such average for
				the 12-month period ending with September
				2014.
							.
				3.Support and
			 maintenance furnished in kind not included as income
			(a)In
			 generalSection 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is
			 amended—
				(1)by inserting
			 (other than support or maintenance furnished in kind) after
			 all other income; and
				(2)in subparagraph
			 (A)—
					(A)by striking
			 or kind;
					(B)by striking clause
			 (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii),
			 respectively; and
					(C)in clause (ii) (as so redesignated), by
			 striking and the provisions of clause (i) shall not be
			 applicable.
					(b)Conforming
			 amendments
				(1)Section 1611(c) of such Act (42 U.S.C.
			 1382(c)) is amended by striking paragraph (6) and redesignating paragraphs (7)
			 through (10) as paragraphs (6) through (9), respectively.
				(2)Section 1612(a)(2) of such Act (42 U.S.C.
			 1382a(a)(2)) is amended—
					(A)in subparagraph
			 (F), by inserting and at the end;
					(B)in subparagraph
			 (G), by striking ; and and inserting a period;
					(C)by moving
			 subparagraph (G) 2 ems to the right; and
					(D)by striking
			 subparagraph (H).
					(3)Section 1621(c) of such Act (42 U.S.C.
			 1382j(c)) is amended to read as follows:
					
						(c)In determining the
				amount of income of an alien during the period of 5 years after such alien's
				entry into the United States, support or maintenance furnished in cash to the
				alien by such alien's sponsor (to the extent that it reflects income or
				resources which were taken into account in determining the amount of income and
				resources to be deemed to the alien under subsection (a) or (b) of this
				section) shall not be considered to be income of such alien under section
				1612(a)(2)(A).
						.
				4.Repeal of penalty
			 for disposal of resources for less than fair market valueSection 1613(c) of such Act (42 U.S.C.
			 1382b(c)) is amended to read as follows:
			
				(c)Notification of
				Medicaid Policy Restricting Eligibility of Institutionalized Individuals for
				Benefits Based on Disposal of Resources for Less Than Fair Market
				Value(1)At
				the time an individual (and the individual's eligible spouse, if any) applies
				for benefits under this title, and at the time the eligibility of an individual
				(and such spouse, if any) for such benefits is redetermined, the Commissioner
				of Social Security shall—
						(A)inform such individual of the
				provisions of section 1917(c) providing for a period of ineligibility for
				benefits under title XIX for individuals who make certain dispositions of
				resources for less than fair market value, and inform such individual that
				information obtained pursuant to subparagraph (B) will be made available to the
				State agency administering a State plan under title XIX (as provided in
				paragraph (2)); and
						(B)obtain from such individual
				information which may be used by the State agency in determining whether or not
				a period of ineligibility for such benefits would be required by reason of
				section 1917(c).
						(2)The Commissioner of Social Security
				shall make the information obtained under paragraph (1)(B) available, on
				request, to any State agency administering a State plan approved under title
				XIX.
					.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect on January 1, 2015.
		
